DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 12/22/2021 has been entered and fully considered. Claims 1-2, 4-9, 12-13, 15-20 and 23-26 remain pending in the application, where claims 1 and 12 have been amended.

Response to Arguments
2- Examiner has considered the Applicant’s proposed amendments and arguments, and acknowledges they overcome/moot the objection to the Abstract, the 35 USC 112(b) rejections of Claims 12-13, 15-20 and 23-27 and some of the 35 USC 112(f) claim interpretations set forth in the non-final office action mailed on 10/22/2021. The above objection/rejections/interpretations are therefore withdrawn.

3- Applicants’ amendments and their corresponding arguments with respect to the rejections of the pending claims under 35 USC §102 have been fully considered but are found not persuasive to overcome the prior art used in the previous office action, despite the fact that the amendments changed the scope of the invention and overcome the rejection as written in the previous office action.




Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
First/Second Optical elements in claims 12.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
6- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04). 
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

12- Claims 1-2, 4-9, 12-13, 15-20 and 23-26 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Xing (CN 106990660, cited by Applicants and of which an Espacenet English translation is used).
As to amended claims 12, and 1, 6 and claims 23-24, Xing teaches a structured light projection system and its method of use (Figs. 1-9 and Abstract) comprising: an array of light emitting elements operable, collectively, to emit a regular pattern of light (Figs. 2-3 for ex.; emitting a first light beam 206 in the VCSEL array 201/202 in the same regular arrangement because the VCSEL cells are in the regular arrangement); 
a diffraction grating (203); 
a first optical element (203/204; since no distinction is claimed between the diffraction grating and the first optical element) configured to alter the regular pattern of light emitted by the array of light emitting elements to generate a first irregular pattern of light (¶ 26-28, 31, 38); and a second optical element; (Amended Claim 6) further including receiving light emitted from the array of light emitting elements and projecting the light to a first diffractive optical element (DOE 204/205) to generate the irregular pattern of light; configured to receive the irregular pattern of light generated by the first optical element and to produce a pattern comprising multiple instances of the first irregular pattern (¶ 32 par ex.); (claim 23) wherein each of the first and second optical elements comprises a diffractive optical element (¶ 31-32); (claim 24) wherein the light emitting elements are VCSELs (¶ 25-26 for ex.).  
	Xing does not teach expressly wherein altering the regular pattern of light includes illuminating randomly selected diffraction orders of the diffraction grating.

 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of use of Xing so that altering the regular pattern of light includes illuminating randomly selected diffraction orders of the diffraction grating, with the advantage of effectively producing the irregularly distributed illumination patterns. 

As to claims 13 and 2, Xing teaches the structured light projection system and method of claims 12 and 1  wherein the array of light emitting elements includes columns and rows of light emitting elements, wherein the rows are either: arranged perpendicularly relative to the columns; or angled relative to the columns (Fig. 3).

As to claims 15 and 4, Xing teaches the structured light projection system and method of claims 12 and 1 wherein the array of light emitting elements is operable to project a regular pattern of a sub pattern of lights (Figs. 2-3).  


As to claims 16 and 5, Xing teaches the structured light projection system and method of claims 12 and 1 wherein the array of light emitting elements is operable to project a grid of a cluster of 

As to claim 17, Xing teaches the structured light projection system of claim 12 further including a projection lens (¶ 31; microlens array is used) system operable to receive light emitted from the array of light emitting elements and to project the light to the first optical element (Fig. 2 and ¶ 31).  

As to claims 18 and 7, Xing teaches the structured light projection system and method of claims 12 and 1 wherein the first irregular pattern of light is at least one of a randomized, non-uniform, non-grid, disrupted, unevenly spaced, partially obstructed, partially blocked, and/or non-equally distributed pattern (Figs. 3-4, 9 and ¶ 21-38; the DOE used generates irregular patterns). 

As to claims 19 and 8, Xing teaches the structured light projection system and method of claims 12 and 12 wherein the second optical element is arranged to produce a uniform distribution of the irregular pattern (Figs. 5-6; the DOE produces local uniform distributions of the irregular pattern).  

As to claims 20 and 9, Xing teaches the structured light projection system and method of claims 12 and 12 wherein the second optical element is arranged to produce one of a tiled pattern; or multiple interlaced instances of the irregular pattern of light; or multiple partially overlapping instances of the irregular pattern of light (Fig.6 and ¶ 32 for ex.).  

As to claim 25, Xing teaches the An optical sensor module comprising:  5Attorney Docket: 214988-0018-USO1 an optical source including a structured light projection system according to claim 12 (See rejection of claim 12), the structured light projection system (104) being operable to project a structured light pattern onto an object; an optical sensor (107) to sense light reflected back from the object illuminated by the structured light pattern; and processing circuitry (102) operable to determine a physical characteristic of the object based at least in part on a signal from the optical sensor (Fig. 1 and ¶ 22-23).  

As to amended claim 26, Xing teaches a host device comprising an optical sensor module according to claim 25, wherein the host device is operable to use data obtained by the optical sensor of the optical sensor module for one or more functions executed by the host device (¶ Background Technique for ex.).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to 


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886